       Case 4:21-cv-00051-WS-MJF Document 5 Filed 06/09/21 Page 1 of 2



                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DA’VHON YOUNG,

      Plaintiff,

v.                                                          4:21cv51–WS/MJF

WALT MCNEIL,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed May 31, 2021. The magistrate judge recommends that this case be

dismissed without prejudice for failure to comply with a court order.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is adopted

and incorporated by reference in this order of the court.
       Case 4:21-cv-00051-WS-MJF Document 5 Filed 06/09/21 Page 2 of 2



                                                                            Page 2 of 2


      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with a court order.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             9th    day of    June     , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
